1DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 1, 12 and 20 requiring that the metal lines be ring-shaped in top-down view must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEE (US 20130093055).
Regarding claim 1, LEE discloses an integrated circuit structure comprising:
 a first metal line (fig 13, 410, para 19) over a semiconductor substrate (fig 13, 100, para 19), the first metal line being ring-shaped in a top-down view (side surfaces of the metal heads 410/420 can be ring-shaped in a top down view, see fig 9C, para 36), the first metal line comprising a first inner sidewall (right sidewall of 410 which faces in towards 500 and 420, see fig 13) and a second inner sidewall (left sidewall of 410, see fig 13) opposite the first inner sidewall, wherein a distance between a top portion of the first inner sidewall and a top portion of the second inner sidewall is less than a distance between a bottom portion of the first inner sidewall and a bottom portion of the second inner sidewall (410 is narrower at the top than at the bottom, see fig 13); 
a dielectric layer (fig 13, 600, para 19) surrounding the first metal line, wherein a top surface of the dielectric layer is disposed above a top surface of the first metal line (a top surface of 600 is above a top surface of 410, see fi g13); and 
a conductive via (fig 13, 820a, para 19) extending through the dielectric layer and connected to the first metal line.
claim 8, LEE discloses an integrated circuit structure comprising: 
an etch stop layer (SiN layer 900, see fig 13, para 28) over an inter-layer dielectric (fi g13, 200, para 28); 
a first metal line (fig 13, 410, para 31) over the etch stop layer, the first metal line having a first sidewall (right sidewall of 410, see fig 13) and a second sidewall (left sidewall of 410, see fig 13) opposite the first sidewall; 
a second metal line (fig 13, 420, para 31) over the etch stop layer and adjacent the first metal line, the second metal line having a third sidewall (left sidewall of 420, see fig 13) and a fourth sidewall (right sidewall of 420, see fig 13) opposite the third sidewall, wherein the first sidewall faces the third sidewall, wherein a bottom portion of the first sidewall is separated from a bottom portion of the third sidewall by a first positive distance, wherein a top portion of the first sidewall is separated from a top portion of the third sidewall by a second positive distance, and wherein the second positive distance is greater than the first positive distance (the tops of 410 and 420 are farther apart than the bottoms of 410 and 420, see fig 13); and 
a dielectric layer (fig 13, 600, para 42) surrounding the first metal line and the second metal line.
Regarding claim 9, LEE discloses the integrated circuit structure of claim 8, further comprising a via (fig 13, 820a, para 19) contacting a top surface of the first metal line, wherein a top surface of the dielectric layer is level with a top surface of the via (top surfaces of 820a and 600 are level, see fig 13).
Regarding claim 11, LEE discloses the integrated circuit structure of claim 8, wherein the first metal line and the second metal line comprise tungsten, aluminum (410 can be Al, see para 31), or copper.
Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TZENG (US 20130043560).
Regarding claim 15, TZENG discloses an integrated circuit structure comprising: 

a first tilted (bottom-right sidewall of 201 in direct contact with 103, see fig 3h) sidewall; and 
a second tilted sidewall (bottom-right sidewall of 201 in direct contact with 202, see fig 3(h)) opposite to the first tilted sidewall, wherein the second tilted sidewall is parallel to the first tilted sidewall (see fig 3(h)); 
a first via (fig 3h, 13, para 17) over and in contact with a top surface of the first metal line (13 is over and in at least indirect contact with a top surface of 201, see fig 3h); and
 an inter-layer dielectric (fig 3h, 100, para 18) surrounding the first tilted sidewall, the second tilted sidewall, and the first via.
Regarding claim 16, TZENG discloses the integrated circuit structure of claim 15 further comprising: 
a second metal line (middle electrode 201, see fig 3(h), para 18) comprising: 
a third tilted sidewall (bottom-left sidewall of middle 201 in direct contact with 103, see fig 3h); and 
a fourth tilted sidewall (bottom-left sidewall of the middle 201 in direct contact with 202, see fig 3(h)) opposite to the third tilted sidewall, wherein the fourth tilted sidewall is parallel to the third tilted sidewall (see fig 3h), wherein the third tilted sidewall and the fourth tilted sidewall tilt in a direction opposite the first tilted sidewall and the second tilted sidewall (the two bottom-right sidewalls of the left 201 tilt up and to the right and the two bottom-left sidewalls of the middle 201 tilt up and to the left, see fig 3h); and 
a second via (fig 3h, 14, para 17) over and in contact with a top surface of the second metal line (14 is over and in at least indirect contact with a top surface of 201, see fig 3h).
claim 17, TZENG discloses the integrated circuit structure of claim 16, wherein the first metal line and the second metal line are immediate neighboring metal lines (there is no line 201 between the left 201 and the middle 201, see fig 3h), 
wherein the first tilted sidewall of the first metal line and the third tilted sidewall of the second metal line face each other (the bottom-right sidewall of the left 201 faces the bottom-left sidewall of the middle 201, see fig 3h), and 
wherein a first distance between a top portion of the first tilted sidewall and a top portion of the third tilted sidewall is smaller than a second distance between a bottom portion of the first tilted sidewall and a bottom portion of the third tilted sidewall (the left 201 and the middle 201 are closer measured at the top surface of 103 than at the bottom surface of 103, see fig 3h).
Regarding claim 19, TZENG discloses the integrated circuit structure of claim 15, wherein the first metal line further comprises a third tilted sidewall (bottom-left sidewall of the left 201 in direct contact with 103, see fig 3h) and a fourth tilted sidewall (bottom-left sidewall of the left 201 in direct contact with 202, see fig 3h) opposite to the third tilted sidewall, 
wherein the fourth tilted sidewall is parallel to the third tilted sidewall, wherein the third tilted sidewall and the fourth tilted sidewall tilt in a direction opposite the first tilted sidewall and the second tilted sidewall (the bottom-left sidewalls of 201 tilt up and to the left, and the bottom-right sidewalls tilt up and to the right, see fig 3h).
Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TZENG (US 20130043560).
Regarding claim 15, TZENG discloses an integrated circuit structure comprising: 
a first metal line (left electrode 201, see fig 3(h), para 18) comprising: 
a first tilted (bottom-left sidewall of 201 in direct contact with 202, see fig 3h) sidewall; and 

a first via (fig 3h, 13, para 17) over and in contact with a top surface of the first metal line (13 is over and in at least indirect contact with a top surface of 201, see fig 3h); and
 an inter-layer dielectric (fig 3h, 100, para 18) surrounding the first tilted sidewall, the second tilted sidewall, and the first via.
Regarding claim 16, TZENG discloses the integrated circuit structure of claim 15 further comprising: 
a second metal line (middle electrode 201, see fig 3(h), para 18) comprising: 
a third tilted sidewall (bottom-right sidewall of middle 201 in direct contact with 202, see fig 3h); and 
a fourth tilted sidewall (bottom-right sidewall of the middle 201 in direct contact with 103, see fig 3(h)) opposite to the third tilted sidewall, wherein the fourth tilted sidewall is parallel to the third tilted sidewall (see fig 3h), wherein the third tilted sidewall and the fourth tilted sidewall tilt in a direction opposite the first tilted sidewall and the second tilted sidewall (the two bottom-left sidewalls of the left 201 tilt up and to the left and the two bottom-right sidewalls of the middle 201 tilt up and to the right, see fig 3h); and 
a second via (fig 3h, 14, para 17) over and in contact with a top surface of the second metal line (14 is over and in at least indirect contact with a top surface of 201, see fig 3h).
Regarding claim 18, TZENG discloses the integrated circuit structure of claim 16, wherein the first metal line and the second metal line are immediate neighboring metal lines (there is no line 201 between the left 201 and the middle 201, see fig 3h), 

wherein a first distance between a top portion of the first tilted sidewall and a top portion of the third tilted sidewall is greater than a second distance between a bottom portion of the first tilted sidewall and a bottom portion of the third tilted sidewall (the left inner sidewall of the left 201 and the right inner sidewall of the middle 201 are closer measured at the top surface of 103 than at the bottom surface of 103, see fig 3h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU (US 20140197538) in view of AYA (US 20150214135).
Regarding claim 1, LU discloses an integrated circuit structure comprising:
 a first metal line (the left and middle bodies 125, see fig 1L-1M, para 18) over a semiconductor substrate (fig 1L-1M, 102, para 13),
the first metal line comprising a first inner sidewall (lower-right sidewall of left 125, see fig 1L-1M) and a second inner sidewall opposite the first inner sidewall (lower-left sidewall of middle 125, see fig 1L-1M, para 18), wherein a distance between a top portion of the first inner sidewall and a top portion of the second inner sidewall is less than a distance between a bottom portion of the first inner 
a dielectric layer (fig 1M, 136, para 22) surrounding the first metal line, wherein a top surface of the dielectric layer is disposed above a top surface of the first metal line (a top surface of dielectric 136 is above a top surface of 125, see fig 1L-1M); and 
a conductive via (fig 1M, 150, para 25) extending through the dielectric layer and connected to the first metal line.
LU fails to explicitly disclose a device wherein the first metal line being ring-shaped in a top-down view.
AYA discloses a device wherein the first metal line being ring-shaped in a top-down view (the metal layer 103 is etched into ring shapes such that 2 adjacent lines 103 are parts of a ring, see fig 17a, para 187).
LU and AYA are analogous art because they both are directed towards semiconductor devices with metal electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LU with the electrode shape of AYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LU with the electrode shape of AYA in order to form the devices with a wider portion for contacting in a way which does not increase the complexity of the process (see AYA para 283).
Regarding claim 2, LU and AYA disclose the integrated circuit structure of claim 1.
LU further discloses a device, wherein the first metal line further comprises a first outer sidewall (upper-left sidewall of left 125, see fig 1L-M) opposite the first inner sidewall, wherein the first inner 
Regarding claim 3, LU and AYA disclose the integrated circuit structure of claim 2.
LU further discloses a device, wherein the first metal line further comprises a second outer sidewall (upper-right sidewall of middle 125, see fig 1M) opposite the second inner sidewall, wherein the second inner sidewall and the second outer sidewall are tilted at the angle to the semiconductor substrate in a direction opposite the first inner sidewall and the first outer sidewall (the second sidewalls are tilted at different angles than the first sidewalls, see fig 1L-M).
Regarding claim 6, LU and AYA disclose the integrated circuit structure of claim 1.
LU further discloses a device, wherein top surfaces of the conductive via and the dielectric layer are coplanar (top surfaces of 136 and 150 are coplanar, see fig 1M).
Regarding claim 7, LU and AYA disclose the integrated circuit structure of claim 1.
LU further discloses a device, further comprising a second metal line (right metal line 125, see fig 1L-M, para 18) over the semiconductor substrate and adjacent the first metal line,
the first metal line comprising a first outer sidewall (lower-right sidewall of middle 125, see fig 1L-M) opposite the first inner sidewall, the second metal line comprising a second outer sidewall (lower-left sidewall of right 125, see fig 1L-M) facing the first outer sidewall, wherein a distance between a top portion of the first outer sidewall and a top portion of the second outer sidewall is greater than a distance between a bottom portion of the first outer sidewall and a bottom portion of the second outer sidewall (the lower sidewalls of the left and right 125 slope upwards towards one another, see fig 1L-M).
LU fails to disclose a device wherein the second metal line being ring- shaped in the top-down view.

LU and AYA are analogous art because they both are directed towards semiconductor devices with metal electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LU with the electrode shape of AYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LU with the electrode shape of AYA in order to form the devices with a wider portion for contacting in a way which does not increase the complexity of the process (see AYA para 283).
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU (US 20140197538) and AYA (US 20150214135) in view of TZENG (US 20130043560).
Regarding claim 4, LU and AYA disclose the integrated circuit structure of claim 1.
LU fails to explicitly disclose a device, further comprising: 
an integrated circuit device over the semiconductor substrate; 
an interlayer dielectric over the integrated circuit device, wherein the dielectric layer is disposed over the interlayer dielectric; and 
a contact plug extending through the interlayer dielectric, the contact plug connecting the first metal line to the integrated circuit device.
TZENG discloses a device, further comprising: 
an integrated circuit device (MIM capacitor 1, see fig 3h, para 14) over the semiconductor substrate; 

a contact plug (fig 3h, 13, para 17) extending through the interlayer dielectric, the contact plug connecting the first metal line to the integrated circuit device.
LU and TZENG are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LU with the further layers of TZENG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LU with the further layers of TZENG in order so that no additional IMD sub-layers or processes are required to integrate the illustrative process into standard CMOS process flows (see TZENG para 34).
Regarding claim 5, LU and AYA disclose the integrated circuit structure of claim 4.
LU fails to explicitly disclose a device, further comprising an etch stop layer between the interlayer dielectric and the dielectric layer, wherein top surfaces of the etch stop layer and the contact plug are coplanar.
TZENG discloses a device, further comprising an etch stop layer (fig 3h, 105, para 17) between the interlayer dielectric and the dielectric layer, wherein top surfaces of the etch stop layer and the contact plug are coplanar.
LU and TZENG are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LU with the further layers of TZENG because they are from the same field of endeavor.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20130093055) in view of LIN (US 20060267198).
Regarding claim 10, LEE discloses the integrated circuit structure of claim 8.
LEE fails to explicitly disclose a device, wherein the dielectric layer comprises a material having a dielectric constant less than 3.0.
LIN discloses a device, wherein the dielectric layer comprises a material having a dielectric constant less than 3.0 (the dielectric layer 20 can be made of Teflon, which has a dielectric constant of 2.25, see fig 1, para 28).
LEE and LIN are analogous art because they both are directed towards metal connectors for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the dielectric material of LIN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the dielectric material of LIN in order to remove unwanted parasitic capacitances and high interconnect line resistivity from the device (see LIN para 8).
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20130093055) in view of AYA (US 20150214135).
Regarding claim 12, LEE discloses the integrated circuit structure of claim 8.
LEE fails to explicitly disclose a device, wherein the first metal line and the second metal line are ring-shaped in a top-down view.

LEE and AYA are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the line shape of AYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the line shape of AYA in order to form the devices with a wider portion for contacting in a way which does not increase the complexity of the process (see AYA para 283).
Regarding claim 13, LEE discloses the integrated circuit structure of claim 8.
LEE fails to explicitly disclose a device, wherein the first metal line and the second metal line comprise a portion of a first ring and a portion of a second ring, respectively, in a top- down view.
AYA discloses a device, wherein the first metal line and the second metal line comprise a portion of a first ring and a portion of a second ring, respectively, in a top- down view (the metal layer 103 is etched into four ring shapes, see fig 17a, para 187).
LEE and AYA are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the line shape of AYA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LEE with the line shape of AYA in order to form the devices with a wider portion for contacting in a way which does not increase the complexity of the process (see AYA para 283).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 20130093055) in view of XIA (US 20090093100).
Regarding claim 14, LEE discloses the integrated circuit structure of claim 8.
LEE fails to explicitly disclose a device, further comprising 
a dielectric barrier layer between the dielectric layer and the etch stop layer, the first metal line, and the second metal line, 
wherein the first metal line and the second metal line comprise copper,
 wherein a relative difference between thicknesses of vertical portions of the dielectric barrier layer and horizontal portions of the dielectric barrier layer is less than 10 percent.
XIA discloses a device, further comprising
 a dielectric barrier layer (dielectric barrier 107/111, see fig 1D-1J, para 29-33) between the dielectric layer and the etch stop layer, the first metal line, and the second metal line (lines can be drawn between dielectric layer 116 and etch stop layer 104, left metal line 109 and right metal line 109, that pass through 107/111, see fig 1J), 
wherein the first metal line and the second metal line comprise copper (109 can be copper, see fig 1B, para 30),
 wherein a relative difference between thicknesses of vertical portions of the dielectric barrier layer and horizontal portions of the dielectric barrier layer is less than 10 percent (horizontal portion 111 and vertical portion 107 can both be 100 Angstroms thick, see para 28 and 34).
LEE and XIA are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LEE with the dielectric barrier of XIA because they are from the same field of endeavor.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TZENG (US 20130043560) in view of SUMMERFELT (US 20130082314).
Regarding claim 20, TZENG discloses the integrated circuit structure of claim 19.
TZENG fails to explicitly disclose a device, wherein the first metal line is ring-shaped in a top-down view.
SUMMERFELT discloses a device, wherein the first metal line is ring-shaped in a top-down view (the metal liner 134 of the via holes has ring-shaped portions in the top surface of fig 1, see para 21).
TZENG and SUMMERFELT are analogous art because they both are directed towards metal electrodes for semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of TZENG with the electrode shape of SUMMERFELT because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of TZENG with the electrode shape of SUMMERFELT in order to decrease the resistance of electrical contacts to the connections (see SUMMERFELT para 37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811